DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application is a CON of PCT/JP2018/035850, filed on 09/27/2018, which is entitled to and claims the benefit of priority of JP Patent App. Nos. 2017-196989, filed 10/10/2017, and 2018-149517, filed 08/08/2018, respectively. The preliminary amendment filed on 04/06/2020 is entered and acknowledged by the Examiner.
3.	Claims 1-13 are pending. Claims 1-13 are under examination on the merits. 
  
Information Disclosure Statement
4.	The information disclosure statements submitted on 04/06/2020, and 09/13/2021 are  in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statements.
Drawings
5.	The drawings are received on 04/06/2020. These drawings are acceptable.

Priority

6.	Receipt is acknowledged of papers submitted on 04/30/2020 under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Objections
7.	Claims 2-8 are objected to because of the following informalities: It is suggested that “Claim 1, wherein" (all occurrences) be deleted and "claim 1, wherein" be inserted in its stead so as to engender claim language clarity. Appropriate correction is required. 
s 10-13  are objected to because of the following informalities: It is suggested that “Claim 1," (all occurrences) be deleted and "claim 1," be inserted in its stead so as to engender claim language clarity. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

10.	Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 recites the term “ (where, in inequality (1)……in octanol)”, wherein, the inclusion of a term within parentheses renders the claim indefinite because it is unclear whether the included term is part of the claimed invention. Claims 2-13 being depended on claim 1 are rejected as well.   

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (WO 2017/010360 A1, hereinafter “”360”). 
	
	Regarding claim 1: “360 teaches an electrochromic element (Page 1, [0001]) comprising: a first electrode, a second electrode, and an electrochromic layer disposed between the first electrode and the second electrode (Page 45, Claim 1), the electrochromic layer containing a solvent (Page 7, [0020]), an anodic electrochromic of the dihydrophenazine derivative compound such as A13 (an identical to  A6 compound of instant application) or A14 (an identical to A1 compound of instant application) (Page 12, [0027]), and a cathodic electrochromic of the viologen derivative compound such as D2 (an identical to C7 compound of instant application) (Page 12, [0041]).”360 does not expressly teach the electrochromic element satisfies inequality (1) and inequality (2):
GA+H2O - GA+ OcOH  ≥ 35   … inequality (1)
GA+PC  -  GA+ OcOH  ≤ -35 … inequality (2)
where, in inequality (1), GA+H2O represents a solvation free energy (kcal/mol) of an oxidized form of the anodic electrochromic compound in water, and GA+ OcOH  represents a solvation free energy (kcal/mol) of the oxidized form of the anodic electrochromic compound in octanol, and in inequality (2), GA+PC  represents a solvation free energy (kcal/mol) of a reduced form of the cathodic electrochromic compound in propylene carbonate, and GA+ OcOH  represents a solvation free energy (kcal/mol) of the reduced form of the cathodic electrochromic compound in octanol.
However, since “360 teaches substantially identical the electrochromic element comprising: a first electrode, a second electrode, and an electrochromic layer disposed between the first electrode and the second electrode, the electrochromic layer containing a solvent, an identical anodic electrochromic  compound, and  an identical a cathodic electrochromic compound as the recited claimed, one of ordinary skill in the art before the effective filing date of A+H2O - GA+ OcOH  ≥ 35   … inequality (1), and GA+PC  -  GA+ OcOH  ≤ -35 … inequality (2), where, in inequality (1), GA+H2O represents a solvation free energy (kcal/mol) of an oxidized form of the anodic electrochromic compound in water, and GA+ OcOH  represents a solvation free energy (kcal/mol) of the oxidized form of the anodic electrochromic compound in octanol, and in inequality (2), GA+PC  represents a solvation free energy (kcal/mol) of a reduced form of the cathodic electrochromic compound in propylene carbonate, and GA+ OcOH  represents a solvation free energy (kcal/mol) of the reduced form of the cathodic electrochromic compound in octanol). If there is any difference between the product of “360 and the product of the instant claims the difference would have been minor and obvious. “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical composition, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 
"Where ... the claimed and prior art products are identical or substantially identical ... the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product." In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (citations and footnote omitted). The mere recitation of a property or characteristic not disclosed by the prior art does not necessarily confer patentability to a composition or a method of using that composition. See In re Skoner, 51 7 F .2d 94 7, 950 ( CCP A 197 5).




Regarding claims 2-3: “360 teaches the electrochromic element (Page 1, [0001]), comprising: a first electrode, a second electrode, and an electrochromic layer disposed between the first electrode and the second electrode (Page 45, Claim 1), the electrochromic layer containing a solvent (Page 7, [0020]), an anodic electrochromic of the dihydrophenazine derivative compound such as A13 (an identical to  A6 compound of instant application) or A14 (an identical to A1 compound of instant application) (Page 12, [0027]), and a cathodic electrochromic of the viologen derivative compound such as D2 (an identical to C7 compound of instant application) (Page 12, [0041]).”360 does not expressly teach the electrochromic element  wherein the electrochromic element further satisfies inequality (3), and inequality (4):
GA+H2O - GA+ OcOH  ≥ 44   … inequality (3)
GA+PC  -  GA+ OcOH  ≤ -40 … inequality (4)
However, since “360 teaches substantially identical the electrochromic element comprising: a first electrode, a second electrode, and an electrochromic layer disposed between the first electrode and the second electrode, the electrochromic layer containing a solvent, an identical anodic electrochromic  compound, and  an identical a cathodic electrochromic compound as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention was made that the claimed effects and physical properties, i.e., solvation free energy, would be expected to be the same as claimed (i.e., the electrochromic element satisfies inequality (1) and inequality (2): GA+H2O - GA+ OcOH  ≥ 44   … inequality (3), and GA+PC  -  GA+ OcOH  ≤ -40 … inequality (4), where, in inequality (1), GA+H2O represents a solvation free energy (kcal/mol) of an oxidized form of the anodic electrochromic compound in water, and GA+ OcOH  represents a solvation free energy (kcal/mol) of the oxidized form of the anodic electrochromic compound in octanol, and in inequality (2), GA+PC  represents a solvation free energy (kcal/mol) of a reduced form of the cathodic electrochromic compound in propylene carbonate, and GA+ OcOH  represents a solvation free energy (kcal/mol) of the reduced form of the cathodic electrochromic compound in octanol). If there is any difference between the product of 
"Where ... the claimed and prior art products are identical or substantially identical ... the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product." In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (citations and footnote omitted). The mere recitation of a property or characteristic not disclosed by the prior art does not necessarily confer patentability to a composition or a method of using that composition. See In re Skoner, 51 7 F .2d 94 7, 950 ( CCP A 197 5).

	Regarding claim 4: “360 teaches the electrochromic element (Page 1, [0001]), wherein in the electrochromic layer, at least one of a concentration of the anodic electrochromic compound and a concentration of the cathodic electrochromic compound is 0.05 mol/L or more (Page 37, [0084]).

	Regarding claim 5: “360 teaches the electrochromic element (Page 1, [0001]), wherein the anodic electrochromic compound is a dihydrophenazine derivative such as A13 (an identical to  A6 compound of instant application) or A14 (an identical to A1 compound of instant application) (Page 12, [0027]).

	Regarding claim 6: “360 teaches the electrochromic element (Page 1, [0001]), wherein the cathodic electrochromic compound is a pyridine derivative (Page 12, [0041]).

Regarding claim 7: “360 teaches the electrochromic element (Page 1, [0001]), wherein the cathodic electrochromic compound is a viologen derivative such as D2 (an identical to C7 compound of instant application) (Page 12, [0041]) (Page 12, [0041]).

	Regarding claim 8: “360 teaches the electrochromic element (Page 1, [0001]), wherein the solvent is a cyclic ether (Page 24, [0049]). 

	Regarding claim 9: “360 teaches an electrochromic element (Page 1, [0001]) comprising: a first electrode, a second electrode, and an electrochromic layer disposed between the first electrode and the second electrode (Page 45, Claim 1), the electrochromic layer containing a solvent (Page 7, [0020]), an anodic electrochromic of the dihydrophenazine derivative compound such as A13 (an identical to  A6 compound of instant application) or A14 (an identical to A1 compound of instant application) (Page 12, [0027]), and a cathodic electrochromic of the viologen derivative compound such as D2 (an identical to C7 compound of instant application) (Page 12, [0041]).”360 does not expressly teach wherein a difference between a solvation free energy of a colored form of the anodic electrochromic compound in water and a solvation free energy of the colored form of the anodic electrochromic compound in octanol is 35 kcal/mol or more, and a difference between a solvation free energy of a colored form of the cathodic electrochromic compound in propylene carbonate and a solvation free energy of the colored form of the cathodic electrochromic compound in octanol is -35 kcal/mol or less.
However, since “360 teaches substantially identical the electrochromic element comprising: a first electrode, a second electrode, and an electrochromic layer disposed between the first electrode and the second electrode, the electrochromic layer containing a solvent, an identical anodic electrochromic  compound, and  an identical a cathodic electrochromic compound as the recited claimed, one of ordinary skill in the art before the effective filing date of 
"Where ... the claimed and prior art products are identical or substantially identical ... the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product." In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (citations and footnote omitted). The mere recitation of a property or characteristic not disclosed by the prior art does not necessarily confer patentability to a composition or a method of using that composition. See In re Skoner, 51 7 F .2d 94 7, 950 ( CCP A 197 5).

	Regarding claim 10: “360 teaches a lens unit comprising: an optical filter including the electrochromic element, and an image pickup optical system including a plurality of lenses (Page 31, [0067]-[0068]).

Regarding claim 11: “360 teaches an image pickup apparatus comprising: an image pickup optical system including a plurality of lenses, an optical filter including the electrochromic element, and an image pickup element that receives light transmitted through the optical filter (Page 31, [0067]-[0068]).
	
Regarding claim 12: “360 teaches an image pickup apparatus to which an image pickup optical system including a plurality of lenses is attachable, the image pickup apparatus comprising: an optical filter including the electrochromic element, and an image pickup element that receives light transmitted through the optical filter (Page 31, [0067]-[0068]; Page 32, [0069]-[0070]). 

Regarding claim 13: “360 teaches a window member comprising: a pair of substrates; and the electrochromic element, wherein the electrochromic element is disposed between the pair of substrates, and the electrochromic element adjusts the amount of light transmitted through the pair of substrates (Page 35, [0077-[0078]). 

Examiner Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
02/22/2022